Citation Nr: 0329718	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-15 630A	)	DATE
	)
	)            

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1951 to January 
1953.  The veteran died in January 1996, and the appellant is 
his widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO. 

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in December 1999.  

Then, the appellant testified at a personal hearing in 
Washington, D.C. before the undersigned Veterans Law Judge in 
January 2001.  

The case was remanded by the Board to the RO in April 2001 
for additional development of the record.  

In October 2002, the Board requested a medical advisory 
opinion from the Veteran's Health Administration (VHA) with 
regard to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The medical 
opinion was received in April 2003.  




FINDINGS OF FACT

1.  The veteran sustained missile wounds during service in 
1952.  

2.  At the time of the veteran's death, service connection 
was in effect for paralysis of the left perennial nerve, 
rated as 40 percent disabling; cicatrices of the skin and 
damage to Muscle Groups XIII and XVI, rated as 30 percent 
disabling; and cicatrices of the abdomen, postoperative, 
rated as noncompensable.

3.  The Death Certificate states that the veteran died in 
January 1996 as the result of pulmonary fibrosis.  

4.  Neither the reported pulmonary fibrosis nor any other 
lung or heart disease is shown to have been caused or 
aggravated by the wounds suffered by the veteran during 
service.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or hastening 
the veteran's death.  



CONCLUSION OF LAW

The veteran is not shown to have had disability manifested by 
pulmonary fibrosis or other lung or heart disability due to 
disease or injury that was incurred in or aggravated by his 
active service; nor did any service-connected disability 
cause or contribute substantially or materially in producing 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service incurrence will be presumed for certain chronic 
diseases if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).  

A careful review of the service medical records reveals that 
the veteran was wounded during service in June 1952 from a 
missile that penetrated his left thigh with retroperitoneal 
penetration causing a left retroperitoneal hematoma.  An 
exploratory laparotomy revealed a large retroperitoneal 
hematoma which was drained from a stab wound in the left 
flank.  The left posterior thigh wound was debrided.  The 
bullet was found in the retroperitoneal tissues and was 
removed from the abdomen.  No organic injury was noted.  As a 
result of the wound, the veteran suffered from sciatic 
neuropathy.  

In April 1953, the RO issued a rating decision granting 
service connection for paralysis of the left perennial nerve, 
rated as 40 percent disabling; for cicatrices of the skin and 
damage to Muscle Groups XII and XVI, rated as 30 percent 
disabling; and cicatrices of the abdomen, postoperative, 
rated as noncompensable.  

In May 1963, the veteran was hospitalized by VA for back 
pain.  The doctors apparently told the veteran that his back 
trouble was caused by a bullet being lodged against his 
spine.  VA records from June 1963 showed that the veteran had 
complained of soreness in his abdomen for three years.  No 
basis for the veteran's abdominal soreness could be found.  
The veteran was also seen in consultation by the Orthopedic 
Service concerning his low back pain, and it was noted that 
there was no relationship between the low back pain and the 
bullet which was lodged in the soft tissue of his back.  

The appellant, the veteran's widow, maintains that the 
veteran had been shot three times during combat in Korea and 
that his death was due to lung and heart disease as well as 
from having a bullet lodged near his spine.  The appellant 
also asserts that the veteran suffered other bullet wounds 
that caused damage to his stomach and chest cavity and 
subsequently caused abdominal and chest pain within a year 
after his return from service.  

The veteran's death certificate, issued at the time of his 
death in January 1996, listed the immediate cause of death as 
pulmonary fibrosis.  There were no underlying causes listed, 
but other significant conditions contributing to the death, 
but not resulting in the underlying cause included "CHF" 
(congestive heart failure) and "ASHD" (arteriosclerotic 
heart disease).  An autopsy was not performed.  

In July 1999, the RO received an "updated" copy of the 
veteran's death certificate indicating that the veteran's 
pulmonary fibrosis was a consequence of a prior gunshot wound 
in the Korean War.  

In support of her claim of service connection for the cause 
of the veteran's death, the appellant submitted a May 1999 
statement from Dr. Hazelwood, one of the veteran's private 
physicians, indicating that the veteran had diffuse lung 
disease, pulmonary fibrosis of undetermined etiology.  The 
doctor stated that the veteran had significant disability and 
eventually died from that.  Finally, the doctor opined that 
the gunshot wound to the chest might have been a factor in 
his severe pulmonary fibrosis.  

Dr. Willis, another private physician provided a June 1999 
statement indicating that the x-ray studies from 1962 
revealed a bullet in the thoracic area of the spine.  

Dr. Thourani, another private physician provided a statement 
in November 1999 indicating that he had treated the veteran 
for many years for advanced and diffuse lung disease with 
pulmonary fibrosis.  The doctor also indicated that the 
veteran had a history of a gunshot wound to the chest that 
might have been a contributing factor in the severe pulmonary 
insufficiency and fibrosis.  

Dr. Hazelwood provided another statement in November 1999, 
indicating that the veteran's gunshot wound to his chest in 
service had a significant impact on the etiology of his 
pulmonary fibrosis.  

At her personal hearing before a Hearing Officer at the RO in 
December 1999, the appellant testified that the veteran had 
been shot from behind in the left thigh during service.  She 
argued that three bullets came up in his stomach and that one 
bullet lodged in his spine, close to his lungs.  The 
appellant further testified that the veteran began having 
problems when he separated from service and died of pulmonary 
fibrosis caused by retained bullet fragments.  

At her personal hearing before the undersigned Veterans Law 
Judge in January 2001, the appellant reiterated her 
contention that the veteran had been shot with three bullets, 
not one, and that not all of the bullets were removed during 
service.  

In April 2001, the case was remanded to the RO for additional 
development of the record in compliance with Veterans Claims 
Assistance Act of 2000 (VCAA).  

In October 2002, the Board determined that a specialist's 
medical opinion from was necessary in determining whether 
service connection for the cause of the veteran's death was 
warranted in this case.  The doctor was asked to opine as to 
(1) whether it was at least as likely as not that the 
demonstrated gunshot wound to the thigh, which was shown to 
have penetrated the veteran's peritoneal region and was 
removed during service, either caused or aggravated the 
pulmonary fibrosis that ultimately let to his demise; and/or 
(2) whether it was at least as likely as not that the veteran 
incurred any other type of bullet wound injury, to include 
one which might have lodged in his lower back near the L5 
vertebra and was never removed, that either caused or 
aggravated the pulmonary fibrosis that ultimately led to his 
demise.  

The following opinion was received at the Board in April 2003 
from the Chief, Section of Pulmonary/Critical Care Medicine 
at a VA Medical Center:

I have reviewed the patient's claims file and my 
opinion regarding your specific questions is as 
follows:

1.	In my opinion, the gunshot wound this patient 
sustained to his thigh, which then penetrated to 
the peritoneal region and was removed while in the 
service, [could] not be implicated in causing any 
lung problems leading to this patient's death.  

2.	There is no evidence that the bullet wound injury 
he sustained to his lower back, near the L5 
vertebra and this bullet which was not removed, 
caused or aggravated the alleged pulmonary 
fibrosis.  In fact, there is no convincing 
evidence that this patient even had "pulmonary 
fibrosis."  

My conclusions are based on the following compelling 
facts:

1.	The patient had a chest X-ray on March 24, 1953, a 
few months after the gunshot injury, which was 
reported to be within normal limits.  In 
particular, this X-ray did not reveal the presence 
of metal fragments, rib fractures, pleural 
thickening, or any evidence of pulmonary fibrosis.  

2.	In the file there is a letter dated June 23, 1999 
written by A. Joe Willis, D.C., in which he states 
"...(the patient) was x-rayed by me in 1962. 
These x-rays revealed a bullet in the thoracic 
area of the spine".  Unfortunately, he has not 
provided any other details about this X-ray or the 
bullet.  For example, the type and the number of 
views of X-ray taken (e.g. spine, chest, etc.), 
exact day and location where the X-ray were done 
are not given.  In addition, the exact location of 
the bullet in relation to the thoracic spine or 
lungs was also not provided.  

3.	From April 30, 1963 to May 7, 1963, the patient 
was admitted to the VA Hospital in Fayetteville, 
N.C.  During this admission, he also had a chest 
X-ray and the report read:  "The heart and aorta 
appear normal.  The lung fields are clear".  
Please note that there was no mention of any 
bullet in the thoracic spine (as mentioned by A. 
Joe Willis), and there was no mention of pulmonary 
fibrosis.  The patient also had spine X-rays and 
the report reads "There is a bullet just superior 
to the left transverse process of L-5 and 3.5 cm 
to the left of the midline.  The lateral view of 
the spine shows the bullet to be superimposed over 
the posterior segment of the interspace between 
the bodies of L-4 and 5".  Since there is no 
evidence on record that the patient had any 
surgery between 1962 and 1963 to remove this 
bullet from the thoracic spine, one has to 
conclude that the bullet described by A. Joe 
Willis in his letter was actually not located in 
the thoracic spine but in the lower lumbar spine, 
nowhere near his chest.

4.	On October 4, 1994, the patient was evaluated for 
progressive shortness of breath by a pulmonary 
specialist, William M. Hazelwood, M.D.  He stated 
in his consult note that the patient "...had 
gunshot wound in 1951" but, during this visit or 
on several subsequent visits, he did not mention 
anywhere that this patient had a gunshot injury to 
his chest.  During this visit, Dr. Hazelwood also 
stated in his notes that "Last chest X-ray was 
9/94 at Mullins Hospital revealing increased 
marking in the lower lung fields and mild 
hyperinflation".  His clinical impression was 
listed as "1. Pulmonary Fibrosis; 2. COPD; 3. 
Atherosclerotic heart disease".  Dr. Hazelwood 
did not elaborate in his notes exactly what he 
implied by the term "pulmonary fibrosis."  
Pulmonary fibrosis can be focal due to lung 
scarring and can occur after trauma to the chest 
or after lung infection.  It is usually not 
progressive.  On the other hand, there is another 
kind of diffuse pulmonary fibrosis, which is known 
as "idiopathic pulmonary fibrosis".  This is a 
disease of unknown etiology, is progressive in 
nature, and is usually fatal.  Idiopathic 
pulmonary fibrosis is not related to trauma.  In 
1994-95 the recommended treatment of idiopathic 
pulmonary fibrosis was immunosuppressive therapy 
including prednisone and cytoxan.  Because in his 
notes Dr. Hazelwood referred to "pulmonary 
fibrosis of undetermined etiology" and raised the 
question "...will he (the patient) benefit from 
therapy such as high dose of prednisone and 
cytoxan", I can conclude that he was 
contemplating a diagnosis of idiopathic pulmonary 
fibrosis and not that of focal lung scarring.  

Dr. Hazelwood appropriately arranged for a chest CT 
scan and a fluroscopic biopsy (although not stated 
clearly, I am assuming that he had a lung biopsy in 
mind).  

	5.	On October 5, 1994, the patient had a chest CT scan 
and the radiologist's conclusion was "Minimal 
basilar congestion, otherwise normal study".  The 
term "basilar congestion" is used to imply 
distension of pulmonary vessels and is consistent 
with the diagnosis of congestive heart failure.  
Pulmonary fibrosis by itself does not cause 
"basilar congestion."  Please also note that 
again there was no mention of pulmonary fibrosis, 
bullet in the chest or near the thoracic spine, or 
any other finding which would indicated prior 
trauma to the chest.  In fact, a normal chest CT 
scan makes the diagnosis of idiopathic pulmonary 
fibrosis very unlikely.  

	6.	I could not find any reference in the record which 
would indicate that this patient underwent a lung 
biopsy to confirm or exclude the diagnosis of 
pulmonary fibrosis.  

	7.	After this, it appears that this patient got 
labeled as having "pulmonary fibrosis" and this 
diagnosis kept on appearing during subsequent 
doctor visits as well as hospital admissions.  He 
even received treatment for idiopathic pulmonary 
fibrosis with prednisone, even though there was no 
conclusive evidence for such a diagnosis.  It is 
apparent that the patient did not respond to this 
treatment.  

	8.	The records also show that this patient was also 
labeled to have COPD as reflected in several 
admission and discharge diagnoses.  However, the 
fact is that his pulmonary function tests did not 
support such a diagnosis (FVC was 85% predicted, 
and FEV1 was 104% predicted).

	9.	The patient had several admissions to the hospital, 
the last one being on 12-27-1995.  During this 
admission he suffered a cardiorespiratory arrest 
and died on 1-[redacted]-96.  The discharge summary was 
dictated by Dr. Hazelwood on the same day the 
patient died and he listed the "Final Diagnoses" 
as follows:

1.	Terminal acute myocardial infarction
2.	Severe pulmonary fibrosis
3.	Atherosclerotic heart disease
4.	Recurrent anasarca and congestive heart failure.

This leads me to believe that, at the time of 
death, Dr. Hazelwood thought that the actual cause 
of death was acute myocardial infarction.  

	10.	On January 17, 1996, Dr. Hazelwood signed the death 
certificate and I found three different copies of 
the death certificate in the file.  It appears 
that, in the original death certificate, the 
immediate cause of death was stated as "Pulmonary 
Fibrosis" and there were no other medical 
conditions listed on the death certificate in lines 
b. c. and d. (conditions leading to immediate 
cause).  However, sometime later, the death 
certificate was amended and "Previous Gunshot 
Wound to Chest" was added on line b of the death 
certificate, first in handwriting and then type 
written.  It should also be noted that for some 
unclear reasons "terminal acute myocardial 
infarction", which was stated as the number one 
diagnosis in the discharge summary, was completely 
omitted from the death certificate.  

	11.	On May 13, 1999, Dr. Hazelwood wrote a letter 
saying that the patient "...had diffuse lung 
disease, pulmonary fibrosis (of) undetermined 
etiology.  He did have a significant disability 
with this and eventually died from this.  He did 
have a gunshot wound to his chest and this may have 
been a factor in his severe pulmonary fibrosis"  
On October 11, 1999 he sent another letter saying 
"...He did have a gunshot wound to his chest and 
this was a factor in his severe pulmonary 
fibrosis".  On November 9, 1999, he wrote a third 
letter emphasizing the same point.  These 
statements are contradictory because, in his first 
letter he acknowledged that the "pulmonary 
fibrosis" was of "undetermined etiology" but a 
few months later he stated that "gunshot wound to 
his chest was a factor in his severe pulmonary 
fibrosis".  This is peculiar because, after 
reviewing Dr. Hazelwood's medical notes on this 
patient (while the patient was alive and was being 
treated by him for presumed "pulmonary 
fibrosis"), there is no reference in his medical 
notes indicating that this patient had a chest 
injury and that the pulmonary fibrosis was indeed 
caused by this chest injury.  I am unable to find a 
logical reason as to why Dr. Hazelwood changed his 
mind 3 years after the patient's death and started 
implicating previously undocumented chest injury to 
pulmonary fibrosis.  

		Thus, after reviewing this case, my opinion is as 
follows;

1.	Based on the chest X-ray and chest CT scan 
reports, there is no evidence that this patient 
had progressive idiopathic pulmonary fibrosis or 
any other type of fibrotic lung disease.  

2.	Hence, in my opinion, the gunshot wound this 
patient received to his thigh in 1952, did not 
cause or contribute to his death, either directly 
or indirectly.  

In summary, the medical specialist clearly thoroughly 
reviewed the medical record in this case and outlined the 
veteran's pertinent clinical history.  Then, the medical 
specialist opined that the veteran's wounds in service did 
not cause or contribute or otherwise hasten the veteran's 
death.  The medical specialist provided a complete rationale 
for the opinions expressed, including basing his opinion on 
objective evidence such as radiographic reports.  

The Board is mindful that the appellant is sincere in her 
belief that her husband's death was the proximate result of 
injuries suffered during service.  However, the Board is 
bound by the laws and regulations governing VA benefits and 
the medical evidence in this case simply does not serve to 
show that it is at least as likely as not that the veteran's 
death is service connected.  

The Board realizes that Dr. Hazelwood has opined that the 
veteran's pulmonary fibrosis may have been related to wounds 
suffered during service, but a complete rationale for this 
opinion was not provided.  Moreover, as the medical 
specialist pointed out, it is unclear as to whether the 
veteran even suffered from pulmonary fibrosis.  In light of 
the foregoing, service connection for the cause of the 
veteran's death must be denied.  

Finally, the Board also notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).   

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board addressed VCAA in its April 2001 remand.  
Thereafter, the RO sent a letter to the appellant in July 
2001.  The letter explained the parameters of the VCAA and 
described what evidence was necessary to substantiate the 
appellant's claim of service connection for the cause of the 
veteran's death.  

While the letter advised the appellant, in accord with 
38 C.F.R. § 19.9(a)(2)(ii), that the case would be decided 30 
days from the date of the letter if no additional evidence 
was received, it did indicate that the appellant had up to a 
year to respond.  

In a case decided May 1, 2003, the Court of Appeals for the 
Federal Circuit found the regulation to conflict with VCAA 
which provides that a claimant has one year to respond to the 
VCAA notice letter, not 30 days.  38 U.S.C.A. § 5103(b); 
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Furthermore, the Court of Appeals for the Federal Circuit 
decided the case of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007,-7008, -7009, -
7010 (Fed. Cir Sept. 22, 2003) which invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159 (b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

However, the Board finds that the appellant was not misled in 
this case.  First, the letter notifying the veteran of the 
VCAA was sent in July 2001, more than 2 years ago.  

As such, the appellant has had over a year to submit 
additional evidence in support of her claim for service 
connection for the cause of the veteran's death and has also 
been informed that she could take longer than 30 days..  

Moreover, the appellant has not mentioned any outstanding 
evidence that would substantiate his claim.  In fact, the 
case was remanded in April 2001 for additional development of 
the record and the appellant responded that she had no 
additional evidence to submit.  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations, as well as the 
directives set forth in DAV and PVA, supra, does not prevent 
the Board from rendering a decision on the appellant's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand and 
various correspondence from the RO, the appellant and her 
representative have been notified of the law and regulations 
governing entitlement to the benefit she seeks, the evidence 
which would substantiate her claim, and the evidence which 
has been considered in connection with this appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and provided ample opportunity to submit 
information and evidence.  

As there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, all examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  She was advised 
of the evidence necessary to substantiate her claim, as well 
as given over one year to provide any such evidence.  
Moreover, the Board has obtained a specialist's medical 
opinion in order to fully and fairly address the medical 
questions presented in this case.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

The Board concludes that the weight of the credible evidence 
demonstrates that the reported underlying cause of death 
(pulmonary fibrosis) was not caused by any disability 
incurred in service or otherwise related to service.  Another 
underlying cause of death is not shown by the medical 
evidence to be related to service, and the requirements of 
service connection for the cause of the veteran's death have 
not been met.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



